Wright, J.-
i. new ocbiai,: verdict against evidence. Plaintiff seeks to recover for certain rails washed by the freshet from his land on to that , 0t defendant. I he cause was submitted to the judge, who found for defendant, and plaintiff appeals.
The only point made is, that the finding was against the evidence. In determining-it we only need say that the testimony is conflicting and far from being conclusive upon the issue joined. The case, therefore, falls within that large class, where the verdict or finding, if either way, would not be so decidedly against the weight of evidence as to justify a new trial or our interference after its refusal. The nature of .the controversy, and especially when the fact is stated that the rails of several other farmers washed into this same drift, including, as is claimed, those of the defendant, is alone sufficient to indicate' how much devolved upon plaintiff, and how *399peculiarly the testimony was one of fact, but little susceptible of positive demonstration or proof. The case involves no new principle, and without referring to the testimony, or stating the facts further, the judgment below is
Affirmed.